DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments, arguments and affidavit filed 18 October 2022 have been entered and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-8, 10, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2008/0118944) in view of Zhang et al. (US 2015/0353821).
Larsen et al. teach a method of imaging an analyte in a biological sample for histology or hybridizations (par. 64), the method comprising: 
providing a section of tissue, a sample of cells or a liquid as a sample obtained from a subject (par. 49);
contacting the sample with a plurality of probes that bind to different analyte and each is labeled with a different luminescent particle (contacting sample with multiple probes specific for multiple targets, par. 67; probe is labeled, 58 and 88; label is a luminescent particle, par. 54);
obtaining a first image by detecting a signal from the luminescent particle associated with the probe bound to the sample (microscope captures an image of the excited fluorescent label, par. 158; multiple fluorescent images may be captured, par. 183);
obtaining a second image from the sample using bright-field and wherein the second image is an image of the sample stained with a stain that is not an upconverting particle (bright field image of morphological features obtained using H&E stain, par. 183); and
combining the first image with the second image to obtain a bright-field and co-registered fluorescent signal image comprising both visually perceptible stain under bright-field illumination and visually perceptible fluorescent signals from the luminescent particle (fluorescent images and bright-field image are co-registered to form a combined image with both visually perceptible stain under bright-field illumination and visually perceptible fluorescent signals from the luminescent particle, par. 183).
Larsen et al. fail to teach the luminescent particle is an upcoverting particle.
Zhang et al. teach each a method of imaging an analyte in a biological sample for cytology (cellular target, par. 31) for support in diagnosing a subject (cancer marker detected, par. 71) comprising:
providing the sample being a sample of cells obtained from a subject (sample of live and fixed cells, par. 36);
contacting the sample with a probe that specifically binds to an analyte (par. 70), wherein each different probe specifically binds with a different analyte (multiple upconverting nanoparticle labels bind to sub-cellular targets on live and fixed cells, par. 36) and is labeled with a different luminescent upconverting particle (par. 9, 36 and 70);
obtaining a first image by detecting a signal from the luminescent particle associated with the multiple different probes bound to the sample (par. 36; left two images in Fig. 12b and left 3 images in Fig. 12c);
obtaining a second image from the sample wherein a second sample is an image of the sample being counterstained using a stain that is not the upconverting particle (sample counterstained with DAPI and imaged, par. 36; third image from the left in Fig. 12b; fourth image from the left in Fig. 12c); and
combining the first image with the second image to obtain a combined image (images merged, par. 36, rightmost image in Fig. 12b and 12c) that includes visually perceptible fluorescent signals from the upconverting particle (fluorescent signals from the upconversion fluorescence images are visually perceptible in the merged image, Fig. 12b and 12c and Fig. 13), in order to provide an efficient and effective fluorescent label (par. 45-46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the luminescent particle label in the method of Larsen et al., an upconverting particle as taught by Zhang et al., in order to provide an effective fluorescent label with improved fluorescence efficiency (par. 45-46).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Larsen and Zhang are similarly drawn to methods of fluorescent imaging of a sample and combining images.
With respect to claim 2, both Larsen and Zhang teach that each luminescent particle emits a distinguishable emission spectra.  Larsen et al. teach that each different label emits a distinguishable emission spectra (par. 142). Zhang et al. teach each different luminescent particle emits a distinguishable emission spectra (par. 36, 46 and 51) that satisfy the requirement in the method of Larsen that each different labels emits a distinguishable emission spectra
With respect to claim 4, Larsen et al. teach the sample is frozen (par. 73).
With respect to claims 5 and 6, Larsen et al. teach the targeting moiety is an analyte specific ligand (targeting moiety of the probe comprises an antibody, par. 58). 
With respect to claims 7 and 8, Larsen et al. teach the targeting moiety directly conjugated to the luminescent particle by covalent or non-covalent chemistry (par. 88) or indirectly by linker chemistry (par. 58 and 89).
With respect to claim 10, Larsen et al. teach the stain including H&E staining combined (par. 173 and 183).
With respect to claim 12, Larsen et al. teach the method including analyzing the combined image for detecting the presence of at least one analyte (par. 74 and 78).
With respect to claim 14, Larsen et al. teach the sample being colored provides information of a morphology of the sample (par. 74 and 172).
With respect to claim 15, Larsen et al. teach the first and second images are obtained using the sample section of the sample to avoid issues with co-registration of images from different sections of the sample (methods are used for analysis of the same section of tissue sample and the same section of tissue is analyzed, par. 74).
With respect to claim 16, Larsen et al. teach the analyte specific ligand is a tumor-specific ligand (tumor target, par. 85, requires a tumor-specific ligand).
With respect to claim 17, Larsen et al. teach the targeting moiety is conjugated to the luminescent particle by an adaptor molecule to link the targeting moiety to the luminescent particle (linker examples include disulfide bonds, par. 89).

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2008/0118944) in view of Zhang et al. (US 2015/0353821), as applied to claim 1, in view of He (US 2013/0171623).
Larsen in view of Zhang et al. teach a method of imaging an analyte comprising detecting upconverting luminescent particles, but fail to teach an excitation light being pulsed and detecting the signal from the luminescent particle with a time delay.
He teaches a method of upconverting-luminescence detection wherein the excitation light is pulsed and the signal is detected with a time delay from the excitation signal to suppress background luminescence (par. 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the excitation light and detection of upconverting luminescence detection in Larsen et al. in view of Zhang et al., pulsed excitation and time delay detection from an excitation signal as taught by He, in order to avoid damage of biological samples and improve penetration depth of the excitation light and increase excitation effectiveness (He, par. 31).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Zhang and He are similarly drawn to detection of upconverting fluorescence.

Claim(s) 1, 2, 4-8, 10, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0353821) in view of Treynor et al. (US 2012/0252685).
Zhang et al. teach a method of imaging an analyte in a biological sample for cytology (cellular target, par. 31) for support in diagnosing a subject (cancer marker detected, par. 71) comprising:
providing the sample being a sample of cells obtained from a subject (sample of live and fixed cells, par. 36);
contacting the sample with a probe that specifically binds to an analyte (par. 70), wherein each different probe specifically binds with a different analyte (multiple upconverting nanoparticle labels bind to sub-cellular targets on live and fixed cells, par. 36) and is labeled with a different luminescent upconverting particle (par. 9, 36 and 70);
obtaining a first image by detecting a signal from the luminescent particle associated with the multiple different probes bound to the sample (par. 36; left two images in Fig. 12b and left 3 images in Fig. 12c);
obtaining a second image from the sample wherein a second sample is an image of the sample being counterstained using a stain that is not the upconverting particle (sample counterstained with DAPI and imaged, par. 36; third image from the left in Fig. 12b; fourth image from the left in Fig. 12c); and
combining the first image with the second image to obtain a combined image (images merged, par. 36, rightmost image in Fig. 12b and 12c) that includes visually perceptible fluorescent signals from the upconverting particle (fluorescent signals from the upconversion fluorescence images are visually perceptible in the merged image, Fig. 12b and 12c and Fig. 13). 
Zhang et al. fail to teach obtaining the second image from the sample using bright-field imaging and a hematoxylin and eosin (H&E) counterstain.
Treynor et al. teach a method of imaging an analyte in a sample comprising: providing a sample that is a section of tissue (par. 49); contacting the sample with a targeting probe labeled with a luminescent particle to allow the probe to bind to an analyte (par. 103); obtaining a first image by detecting a fluorescent signal from the luminescent particle associated with the probe bound to the sample (par. 67 and 70); obtaining a second image from the sample using bright-field where the second image is an image of the sample being counterstained with H&E stain, which is not an upconverting particle (par. 183); obtaining an image of a control probe DAPI nuclear stain (par. 183) and combining the first image with the second image and the image of the DAPI stain to obtain a combined bright-field and co-registered fluorescent signal image comprising both visually perceptible stain under bright-field illumination and visually perceptible fluorescent signals from the upconverting particle (par. 183), in order to provide a control probe for coregistration of multiple images with bright-field images by either intensity-based or feature-based techniques (par. 183).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Zhang et al., an image obtained using bright-field of the sample counterstained with H&E stain that is co-registered with the fluorescent image as taught by Treynor et al., in order to provide facilitate detection of cell type or disease status (Treynor, par. 172).
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Zhang and Treynor are similarly drawn to imaging a tissue section having fluorescently labeled probes and DAPI stain and combining images.
With respect to claim 2, Zhang et al. teach each different luminescent particle emits a distinguishable emission spectra (par. 36, 46 and 51).
With respect to claim 4, Treynor et al. teach the sample is frozen (par. 73).  
It would have been obvious to include as the sample in the method of Zhang et al., a frozen tissue sample as taught by Treynor et al., because Zhang et al. is generic with respect to the type of tissue smaple that can be incorporated into the method and one would be motivated to use the appropriate tissue sample for the desired imaging and detection of analyte. 
With respect to claims 5 and 6, Zhang et al. teach the probe being an antibody, DNA, RNA or a protein (par. 70).
With respect to claim 7, Zhang et al. teach the targeting moiety directly conjugated to the luminescent upconverting particle by covalent chemistry (par. 71).
With respect to claim 8, Zhang et al. teach the targeting moiety conjugated to the luminescent particle by linker chemistry (EDC-NHS chemistry, par. 80).
With respect to claim 10, Zhang et al. teach the stain being DAPI (par. 36).
With respect to claim 12, Zhang et al. teach analyzing the combined image for detecting the presence of an analyte (fluorescence from each particle indicates presence of the analyte to which it specifically binds, par. 36).
With respect to claim 14, Zhang et al. teach the sample being counterstained to provide localization of the analyte bound to the probe (location of analyte within the cell boundary, par. 37).
With respect to claim 15, Zhang et al. teach the first and second image obtained using the same section of the sample (par. 36, same section of sample illustrated in Fig. 12b and 12c). Treynor et al. teach first and second images obtained using the same section of sample to avoid issues with co-registration of images obtained from different sections of the sample (par. 65).  When the step of combining a bright-field image with a fluorescent image of Treynor is combined with the teaching of Zhang, the same section of sample avoids issues with co-registration of images as taught by Treynor.
With respect to claim 16, Zhang et al. fail to specifically teach the ligand being a tumor-specific ligand.
Treynor et al. teach a tumor ligand and a probe specific to the tumor and is therefore a tumor-specific ligand (par. 48, 79 and 85), in order to detect desired target in a sample.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the analyte specific ligand in Zhang et al., a tumor-specific ligand as taught by Treynor et al., because Zhang et al. is generic with respect to the type of analyte-specific ligand that can be incorporated into the probe and one would be motivated to use the appropriate ligand for detection of the desired analyte. 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0353821) in view of Treynor et al. (US 2012/0252685), as applied to claim 1, in view of He (US 2013/0171623).
Zhang et al. in view of Treynor et al. teach a method of imaging an analyte comprising detecting upconverting luminescent particles, but fail to teach an excitation light being pulsed and detecting the signal from the luminescent particle with a time delay.
He teaches a method of upconverting-luminescence detection wherein the excitation light is pulsed and the signal is detected with a time delay from the excitation signal to suppress background luminescence (par. 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the excitation light and detection of upconverting luminescence detection in Zhang et al. in view of Treynor et al., pulsed excitation and time delay detection from an excitation signal as taught by He, in order to avoid damage of biological samples and improve penetration depth of the excitation light and increase excitation effectiveness (He, par. 31).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Zhang and He are similarly drawn to detection of upconverting fluorescence.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0353821) in view of Treynor et al. (US 2012/0252685), as applied to claim 1, further in view of Gao et al. (US 2015/0004598).
Zhang et al. in view of Treynor et al. teach the targeting moiety directly conjugated to the luminescent particle by linker chemistry (Zhang), but fail to teach the conjugation by an adaptor molecule.
Gao et al. teach a method of imaging a target analyte in a biological sample for histology or cytology uses (par. 13 and 144) for support in diagnosing a subject (par. 48), the method comprising: providing the sample being a section of tissue or a sample of cells obtained from the subject (par. 13); contacting the sample with a first probe that specifically binds to the analyte (first staining cycle is conducted with a first antibody probe, par. 461; and the quantum dot may be substituted with an upconverting particle, par. 93 and 95) and is labeled with an upconverting luminescent particle (par. 93); and obtaining a first image by detecting a signal from the luminescent particle associated with the first probe bound to the sample (first image is obtained after first staining step with a labeled antibody, wherein the label may be an upconverting nanoparticle (par. 461) and the targeting moiety is conjugated to the luminescent particle by an adaptor molecule to link the targeting moiety to the luminescent particle (par. 10 and 130-131), in order to provide attachment to a particle with a non-fouling coating for reduced non-specific binding (par. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the EDC-NHS attachment of the targeting moiety to the luminescent particle as taught by Zhang et al. in view of Treynor et al., an adaptor molecule to link the targeting moiety to the luminescent particle as taught by Gao et al., in order to provide reversible conjugation to the luminescent particle (Gao, par. 12 and 64).

Response to Arguments
Applicant’s amendments, arguments and affidavit filed 18 October 2022, with respect to the rejection(s) of pending claim(s) under 35 USC 112a and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Larsen in view of Zhang and Zhang in view of Treynor.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sood et al. (US 2013/0178392) teach a method comprising: imaging an H&E stained biological sample using bright-field, imaging a fluorescent signal from a luminescent particle and combining the first and second image to obtained a combined bright-field and co-registered fluorescent signal image comprising both visually perceptible stain under bright-field illumination and visually perceptible fluorescent signals from the luminescent particle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE BROWN/Primary Examiner, Art Unit 1677